Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 17, 2014

                                     No. 04-14-00311-CV

                                     Gerardo LASCANO,
                                          Appellant

                                               v.

                          HUSER CONSTRUCTION COMPANY,
                                     Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 12406B
                        Honorable M. Rex Emerson, Judge Presiding

                                        ORDER
        Appellant’s reply brief is due on October 30, 2014. See TEX. R. APP. P. 38.6(c). On
October 17, 2014, Appellant filed an unopposed first motion for an extension of time to file the
reply brief until December 1, 2014.
        Appellant’s motion is GRANTED. Appellant’s reply brief must be filed in this court no
later than December 1, 2014. See id. R. 38.6(d). NO FURTHER EXTENSIONS OF TIME
TO FILE THE REPLY BRIEF WILL BE GRANTED.
       We caution Appellant that this court may consider and decide this appeal before
Appellant files his reply brief. See id. R. 38.3.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court